Dismissed and Memorandum Opinion filed September 24, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00739-CV
____________
 
ROGER EDEN “SKIP” BRADLEY and 
BRADLEY MACHINERY AND VALUATION, LLC, a Texas LLC, Appellants
 
V.
 
RON EVERLING and 
ADVANCED CRANE & HOIST SERVICES, INC., Appellees
 

On Appeal from the
189th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-77239

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed May 26, 2009.  On September
10, 2009, the parties filed a joint motion to dismiss the appeal because all
issues have been settled.  See Tex.
R. App. P. 42.1.  The motion is granted.




Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.